No. 79-31
                IN THE SUPREMI3 COURT OF THE STATE OF MONTANA
                                     1980


RICHARD SCHULTZ,
                        Petitioner and Appellant,
     VS.

CARLA JEAN SCHULTZ,
                        Respondent and Respondent.


Appeal from:   District Court of the Eleventh Judicial District,
               Honorable Robert C. Sykes, Judge presiding.
Counsel of Record:
    For Appellant:
         Regnier and Lewis, Great Falls, Montana
    For Respondent:
         Hash, Jellison, O'Brien and Bartlett, Kalispell,
          Montana


                                  Submitted on briefs: April 3, 1980
                                              Decided:   JUb! 2 0 1-%@
Filed:
         JUN 2 0 1980
Mr.   J u s t i c e John Conway ~ a r r i s o n e l i v e r e d t h e Opinion of
                                               d
t h e Court.

        T h i s i s t h e second a p p e a l t a k e n from a p e t i t i o n f o r a

d i s s o l u t i o n of m a r r i a g e and t h e e q u i t a b l e a p p o r t i o n m e n t of

a s s e t s of a m a r i t a l e s t a t e .    The p e t i t i o n was o r i g i n a l l y

f i l e d i n t h e District Court of t h e Eleventh J u d i c i a l D i s -

t r i c t , i n and f o r t h e County of F l a t h e a d , t h e Honorable

R o b e r t Sykes p r e s i d i n g .

        The f a c t s of t h e c a s e a r e f u l l y d e v e l o p e d i n t h e f i r s t

a p p e a l , I n r e M a r r i a g e of S c h u l t z ( 1 9 7 9 ) ,   - Mont.                ,
597 P.2d 1174, 36 St.Rep.                  1330, and need o n l y be b r i e f l y

discussed here.             A p p e l l a n t husband and r e s p o n d e n t w i f e w e r e

f i r s t m a r r i e d i n J u n e 1967, d i v o r c e d a y e a r and a h a l f

l a t e r , and r e m a r r i e d i n December 1969.              A petition for the

d i s s o l u t i o n of t h e second m a r r i a g e w a s f i l e d on J u l y 28,

1977.      A t t h a t t i m e husband w a s 46 y e a r s o l d and employed a s

a r a i l r o a d brakeman-conductor w i t h n e t e a r n i n g s of a p p r o x i -

m a t e l y $1,350 p e r month.            Wife was 37 y e a r s o l d and unem-

p l o y e d , b u t had worked d u r i n g t h e m a r r i a g e a s a b a r t e n d e r

and waitress.           The p r i m a r y a s s e t of t h e m a r i t a l e s t a t e was a

twenty-acre        t r a c t o f l a n d , known a s t h e H a s k i l l Creek p r o p e r t y ,

l o c a t e d e a s t of W h i t e f i s h , Montana, i n F l a t h e a d County.              A

s m a l l l o g house w a s l o c a t e d on t h e p r o p e r t y which s e r v e d as

t h e m a r i t a l home of t h e p a r t i e s d u r i n g t h e m a r r i a g e s .

Husband o r i g i n a l l y p u r c h a s e d t h e l a n d f o r $11,000 p r i o r t o

h i s m a r r i a g e s t o w i f e , and a p p r o x i m a t e l y $5,000 of t h e

p u r c h a s e p r i c e was p a i d by husband d u r i n g t h e m a r r i a g e s .

        On March 23, 1978, t h e D i s t r i c t C o u r t d i s t r i b u t e d t h e

marital e s t a t e .       The p e r s o n a l p r o p e r t y was d i v i d e d e q u a l l y

between t h e p a r t i e s , and husband r e c e i v e d t h e H a s k i l l Creek

p r o p e r t y b u t was o r d e r e d t o pay w i f e $6,000 a s h e r i n t e r e s t
 therein.        Husband w a s a l s o o r d e r e d t o assume a l l m a r i t a l

o b l i g a t i o n s and w a s g i v e n c r e d i t f o r h i s c o n t r i b u t i o n s

toward t h e s u p p o r t of w i f e ' s c h i l d r e n .         The f o l l o w i n g c h a r t

i n d i c a t e s t h e c o u r t ' s apportionment:

         DESCRIPTION                      VALUE            - HUSBAND
                                                           TO                        --
                                                                                     TO WIFE
         (1) Real E s t a t e              $40,000         $34,000                   $ 6,000

         ( 2 ) Less Contract
                Balance &
                Equity                          (6,000)      (6,000)

         (3) Personal
              Property                          7,170          3,585

         ( 4 ) L e s s Debts                    (4,280)      (4,280)

         ( 5 ) L e s s C h i l d Sup-
                p o r t Contribu-
                tions                      (20,000)        (20,000)


                                          NET

        Wife c o n t e s t e d t h e above a p p o r t i o n m e n t i n t h e f i r s t

a p p e a l on t h e b a s i s of i s s u e s u n r e l a t e d t o t h o s e r a i s e d

here.      W e remanded t h e c a s e t o t h e D i s t r i c t C o u r t t o e n t e r

c e r t a i n f i n d i n g s w i t h r e s p e c t t o t h e p e r s o n a l p r o p e r t y of

t h e p a r t i e s and t o d i s t r i b u t e t h e m a r i t a l e s t a t e w i t h o u t

c o n s i d e r i n g h u s b a n d ' s c o n t r i b u t i o n s toward t h e s u p p o r t of

wife's children.              Following o u r i n s t r u c t i o n s , t h e D i s t r i c t

Court re-apportioned               t h e m a r i t a l estate, t h i s t i m e d i v i d i n g

t h e e s t a t e e q u a l l y between t h e p a r t i e s w i t h r e s p e c t t o b o t h

r e a l and p e r s o n a l p r o p e r t y .     Husband a g a i n w a s o r d e r e d t o

assume a l l m a r i t a l o b l i g a t i o n s , and t h e p r o p e r t y w a s d i v i d e d

i n t h e f o l l o w i n g manner:
        DESCRIPTION                       VALUE            TO H S A D
                                                           - UB N                   TO WIFE
                                                                                    --
         (1) Real E s t c t e             $40,000          $25,190                  $14,810

         ( 2 ) L e s s Contract
                Balance &
                Equity                      (6,000)          (6,000)

         (3) Personal
              Property                          7,170         3,585                     3 , 585

         ( 4 ) L e s s Debts                (4,280)          (4,280)


                                          NET              $18,495                  $18,395
         An o b j e c t i o n t o t h i s second a p p o r t i o n m e n t i s now r a i s e d

by husband i n t h e form of a second a p p e a l .                          Husband a r g u e s
t h a t t h e D i s t r i c t C o u r t committed r e v e r s i b l e e r r o r and

abused i t s d i s c r e t i o n by d i v i d i n g t h e m a r i t a l e s t a t e e q u a l l y

between t h e p a r t i e s w i t h o u t c o n s i d e r i n g t h e r e l a t i v e c o n t r i -

b u t i o n s of t h e p a r t i e s .     I n p a r t i c u l a r , husband o b j e c t s t o

t h e D i s t r i c t C o u r t ' s award t o w i f e of a g r e a t e r i n t e r e s t i n

t h e H a s k i l l Creek p r o p e r t y s i m p l y by r e a s o n of h e r l i v i n g on

t h e property during t h e marriage.

        I n c o n s i d e r i n g h u s b a n d ' s arguments, w e n o t e , f i r s t o f

a l l , t h a t a D i s t r i c t Court has far-reaching d i s c r e t i o n i n

r e s o l v i n g p r o p e r t y d i v i s i o n d i s p u t e s i n d i s s o l u t i o n proceed-

i n g s and t h a t t h e D i s t r i c t C o u r t ' s judgment w i l l n o t be

d i s t u r b e d u n l e s s a clear abuse of d i s c r e t i o n i s demonstrated.

Z e l l v . Zell ( 1 9 7 7 ) , 174 Mont. 216, 570 P.2d 33, 35; I n r e

M a r r i a g e of Aanenson ( 1 9 7 9 ) ,         - Mont.           ,
                                                                   - 598 P.2d 1120,

1123, 36 St.Rep.             1525, 1528; Cook v. Cook ( 1 9 7 2 ) , 159 Mont.
98, 103, 495 P.2d 591, 593-594;                        Schwartz v. Schwartz ( 1 9 7 9 ) ,

- Mont.                 ,   6 0 2 P.2d 1 7 5 , 176; 36 St.Rep.                  1980, 1981.

To p r e v a i l i n t h i s case, husband must show, t h e r e f o r e , t h a t

t h e D i s t r i c t C o u r t c l e a r l y abused i t s d i s c r e t i o n .

        The p r i m a r y f o c u s o f h u s b a n d ' s arguments c o n c e r n s t h e

D i s t r i c t C o u r t ' s a p p o r t i o n m e n t of t h e H a s k i l l Creek p r o p e r t y ,

which w a s a c q u i r e d by husband p r i o r t o h i s m a r r i a g e s t o

wife.       That property c o n s i s t e d of a twenty-acre tract of
p a r t i a l l y c l e a r e d and p a r t i a l l y u n c l e a r e d l a n d .   A t the t i m e

of p u r c h a s e , a s m a l l l o g house w a s l o c a t e d upon t h e p r o p e r t y ,

and t h e r e was second growth t i m b e r of o n l y m a r g i n a l merchant-

able quality.             Husband and h i s f r i e n d s made s e v e r a l s u b s t a n -

t i a l improvements t o t h e house w h i l e t h e p a r t i e s l i v e d t h e r e

during t h e marriages.
         I n disposing of property acquired p r i o r t o a marriage,

a D i s t r i c t C o u r t i s r e q u i r e d by s t a t u t e t o c o n s i d e r :
         ". . .       t h o s e c o n t r i b u t i o n s of t h e o t h e r s p o u s e t o
        t h e m a r r i a g e , i n c l u d i n g : ( a ) t h e nonmonetary con-
        t r i b u t i o n of a homemaker; ( b ) t h e e x t e n t t o which
        s u c h c o n t r i b u t i o n s have f a c i l i t a t e d t h e maintenance
        of t h i s p r o p e r t y , and ( c ) whether o r n o t t h e prop-
        e r t y d i s p o s i t i o n s e r v e s as a n a l t e r n a t i v e t o main-
        t e n a n c e a r r a n g e m e n t s . " S e c t i o n 40-4-202, MCA.

        Husband h e r e r e f e r s t o c e r t a i n c o n c l u s i o n s made by t h e

D i s t r i c t C o u r t f o r h i s argument t h a t w i f e w a s n o t e n t i t l e d

t o a g r e a t e r i n t e r e s t i n t h e p r o p e r t y b e c a u s e of h e r l a c k of

contributions.            The D i s t r i c t C o u r t concluded i n i t s c o n c l u -

s i o n s o f l a w t h a t w i f e made no s u b s t a n t i a l improvements t o

t h e H a s k i l l Creek p r o p e r t y and t h a t s h e d i s s i p a t e d t h e

marital estate.             The c o u r t found, however, t h a t by r e a s o n o f

w i f e ' s i i v i n g on t h e p r o p e r t y d u r i n g t h e m a r r i a g e and t h e
p e r i o d i n which improvements w e r e made, s h e was e n t i t l e d t o

equal i n t e r e s t i n the property.

        I n u n d e r s t a n d i n g t h e c o n c l u s i o n s and t h e d i s c r e t i o n of

t h e District Court, it i s important t o consider t h e f i n d i n g s

o f f a c t e n t e r e d by t h e c o u r t .     These f i n d i n g s p r o v i d e , i n

p a r t , a b a s i s f o r t h e c o u r t ' s conclusions.             Husband would

have u s b e l i e v e , from a r a t h e r s e l e c t i v e e x a m i n a t i o n o f t h e

c o u r t ' s c o n c l u s i o n s , t h a t w i f e made no c o n t r i b u t i o n s t o t h e
H a s k i l l Creek p r o p e r t y b u t s i m p l y l i v e d on i t , and f u r t h e r

t h a t w i f e was t h e s o l e c a u s e and r e a s o n f o r t h e d i s s i p a t i o n

of t h e m a r i t a l estate.         The f i n d i n g s of f a c t i n d i c a t e o t l i e r -

wise.      The c o u r t found f a c t u a l l y t h a t b o t h p a r t i e s were
r e s p o n s i b l e t o some e x t e n t f o r t h e d i s s i p a t i o n of t h e m a r i t a l
e s t a t e and t h a t w i f e made c o n s i d e r a b l e s a c r i f i c e s w h i l e

l i v i n g upon t h e p r o p e r t y .     F i n d i n g of F a c t No. 1 9 s t a t e d :

        " C o n s i d e r a b l e s t r i f e , t u r m o i l and c o n t r o v e r s y
        o c c u r r e d t h r o u g h o u t t h e two m a r r i a g e s of t h e
        p a r t i e s . D r i n k i n g - h e p a r t of b o t h p a r t i e s
                                            on t -
        h a s c o n t r i b u t e d - -e problem. The r e s p o n d e n t
                                      t o th
         [ w i f e ] l e f t t h e f a m i l y home on s e v e r a l o c c a s i o n s ;
         and t h e s e p a r a t i o n o f t h e p a r t i e s d i s s i p a t e d t h e
         a s s e t s and monies accumulated d u r i n g t h e c o u r s e
         o f t h e m a r r i a g e on t h e p a r t o f b o t h p a r t i e s . "
         (Emphasis added.)

        F i n d i n g of F a c t No. 21 s t a t e d :

        " S u b s t a n t i a l improvements w e r e made on t h e house
        during the marriages.                     The r e s u l t i n g l i v i n g con-
        d i t i o n s were a problem i n a t t e m p t i n g t o m a i n t a i n
        r e a s o n a b l e c o n d i t i o n s . The r e s p o n d e n t [ w i f e ]
        c o n t r i b u t e d l i t t l e p h y s i c a l e f f o r t i n improving
        t h e house; b u t b o t h p a r t i e s n e i t h e r e x p e c t e d n o r
        r e q u i r e d s u c h e f f o r t on h e r p a r t .        The p a r t i e s
        l i v i n g on s a i d p r o p e r t y , where s u b s t a n t i a l i m -
        provements w e r e b e i n g made, r e q u i r e d c o n s i d e r a b l e
        s a c r i f i c e of p e r s o n a l c o m f o r t . "

        W f i n d s u b s t a n t i a l evidence i n t h e record t o support
         e

such f i n d i n g s .     Testimony w a s g i v e n a t t h e a p p o r t i o n m e n t

h e a r i n g r e g a r d i n g t h e p a r t i e s ' s e v e r a l c o n f l i c t s and t h e i r

d r i n k i n g problems.         I t i s i m p o s s i b l e t o c o n c l u d e from s u c h

t e s t i m o n y t h a t t h e s e p a r a t i o n of t h e p a r t i e s and t h e s u b s e -

q u e n t d i s s i p a t i o n of t h e m a r i t a l e s t a t e was c a u s e d e n t i r e l y

by t h e a c t i o n s o f one p a r t y .         The t r a n s c r i p t a l s o i n d i c a t e s

t h a t , w h i l e husband and h i s f r i e n d s engaged i n most of t h e

p h y s i c a l work w i t h r e g a r d t o t h e improvements made upon t h e

p r o p e r t y , w i f e n e v e r t h e l e s s d i d s u c h t h i n g s a s buy bedroom

l i g h t s , bathroom l i g h t s and a h o t w a t e r t a n k f o r t h e h o u s e ,

s t a i n d o o r s and c a s i n g s , c l e a n up messes d u r i n g t h e c o n s t r u c -
t i o n , make t r i p s i n t o W h i t e f i s h f o r m a t e r i a l s , r i d e t h e

C a t e r p i l l a r w i t h husband i n working t h e p r o p e r t y and d r i v e

t h e t r u c k d u r i n g haying o p e r a t i o n s .
        With r e s p e c t t o t h e l i v i n g c o n d i t i o n s t h a t b o t h p a r t i e s
l i v e d with during t h e construction, t h e r e i s testimony t o

t h e e f f e c t t h a t t h e r e were c o n s i d e r a b l e s a c r i f i c e s made.        An

e n t i r e bedroom and bathroom w e r e added, and t h e r e w e r e no

k i t c h e n cupboards o r c a r p e t i n g i n t h e house.                One f r i e n d of

h u s b a n d ' s , who p r o v i d e d c o n s i d e r a b l e h e l p d u r i n g t h e con-
s t r u c t i o n , t e s t i f i e d t h a t t h e c o n d i t i o n of t h e p r o p e r t y

b e f o r e t h e s t a r t of t h e work was " p r e t t y b a d w - - " t h e r e

w a s n ' t any w a t e r , sewer, no l i v e a b l e c o n d i t i o n s - - i t        was
r e a l l y rough."             Because of t h e s e c o n t r i b u t i o n s and s a c r i -

f i c e s , we f i n d t h a t t h e D i s t r i c t C o u r t d i d n o t e r r o r a b u s e

i t s d i s c r e t i o n i n awarding w i f e a g r e a t e r i n t e r e s t on t h e

second a p p o r t i o n m e n t .

         I n a f f i r m i n g t h e d i s c r e t i o n and d e c i s i o n of t h e D i s -

t r i c t C o u r t , w e wish t o r e i t e r a t e t h a t , i n d i s s o l u t i o n

p r o c e e d i n g s , ea::h      J a s e must b e c o n s i d e r e d by D i s t r i c t C o u r t s

i n d i v i d u a l l y w i t h a n e y e t o i t s unique c i r c u m s t a n c e s .       Cook

v. Cook, 159 Mont. a t 104, 495 P.2d a t 59.                                There i s no

f i x e d formula o r r a t i o n a l e t o be a p p l i e d i n e a c h c a s e ,

e x c e p t t h a t t h e c o u r t ' s e x e r c i s e of d i s c r e t i o n must be

r e a s o n a b l e under t h e p a r t i c u l a r c i r c u m s t a n c e s .   Biegalke v.

B i e g a l k e ( 1 9 7 7 ) , 172 Mont. 311, 315, 564 P.2d 987, 989.

Here,     b o t h p a r t i e s c o n t r i b u t e d t o t h e maintenance of t h e

H a s k i l l Creek p r o p e r t y , and b o t h w e r e r e s p o n s i b l e f o r t h e

s e p a r a t i o n , which c a u s e d a d i s s i p a t i o n of t h e m a r i t a l

estate.

         T h e r e f o r e , w e f i n d no a b u s e of d i s c r e t i o n , and t h e

judgment of t h e D i s t r i c t C o u r t i s a f f i r m e d .




W e concur:

                                       /
                                                 u
     Q       q       4   P"P      7=3%%'&
       Xhief Justice